Citation Nr: 1205511	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-03 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for degenerative disc disease of the lumbar spine, prior to February 9, 2006.

2.  Entitlement to an increased evaluation greater than 40 percent for degenerative disc disease of the lumbar spine from September 1, 2006 to February 5, 2009.

3.  Entitlement to an increased evaluation greater than 20 percent for degenerative disc disease of the lumbar spine from February 6, 2009 to February 21, 2011.

4.  Entitlement to an increased evaluation greater than 40 percent for degenerative disc disease of the lumbar spine on and after February 22, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 1989, and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

On his February 2007 substantive appeal, the Veteran indicated that he wished to have a hearing before the Board with respect to his claim for an increased rating for degenerative disc disease of the lumbar spine.  However, in a September 2011 statement, the Veteran withdrew his request for such hearing and requested that the Board proceed with adjudication of his appeal.


FINDINGS OF FACT

1.  Prior to February 9, 2006, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion to 80 degrees.

2.  Beginning March 11, 2005, the Veteran's degenerative disc disease of the lumbar spine was manifested by neurogenic claudication of both the right and left lower extremities.  

3.  From September 1, 2006 through February 5, 2009, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion to 10 degrees with no evidence of ankylosis.

4.  From February 6, 2009 to February 21, 2011, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion to 65 degrees.

5.  On and after February 22, 2011, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion to 30 degrees with no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Prior to February 9, 2006, the criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  Beginning March 11, 2005, the criteria for a separate 10 percent evaluation for neurogenic claudication of the right lower extremity, associated with degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8621 (2011).

3.  Beginning March 11, 2005, the criteria for a separate 10 percent evaluation for neurogenic claudication of the left lower extremity, associated with degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8621 (2011).

4.  From September 1, 2006 to February 5, 2009, the criteria for an increased rating greater than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

5.  From February 6, 2009 to February 21, 2011, the criteria for an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

6.  On and after February 22, 2011, the criteria for an increased rating greater than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a March 2011 readjudication of the Veteran's claim, letters dated in November 2005, January 2006, July 2006, and January 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with four VA spine examinations throughout the course of his appeal, and he has not indicated that he found any of these examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained with regard to the issue on appeal are more than adequate, as they provided sufficient detail to rate the Veteran's service-connected lumbar spine disability during the pertinent time periods.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to increased evaluations for his service-connected degenerative disc disease of the lumbar spine.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim, the level of disability prior to February 9, 2006, from September 1, 2006 through February 5, 2009, from February 6, 2009 through February 21, 2011, and on and after February 22, 2011 are of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an initial evaluation greater than 20 percent for degenerative disc disease of the lumbar spine prior to February 9, 2006.  He also alleges that he is entitled to an increased rating greater than 40 percent for degenerative disc disease of the lumbar spine from September 1, 2006 to February 5, 2009; an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine from February 6, 2009 to February 21, 2011; and an increased rating greater than 40 percent for degenerative disc disease of the lumbar spine on and after February 22, 2011.

By a May 2006 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, and granted a 20 percent evaluation, effective March 11, 2005; a 100 percent convalescent rating, effective February 9, 2006; and a 20 percent evaluation, effective June 1, 2006.  In June 2006, the Veteran filed a notice of disagreement with regard to the assigned evaluations, noting that his physician indicated that it could be two to three more months before he could return to work following his back surgery.  Accordingly, in an August 2006 rating decision, the RO extended the Veteran's 100 percent convalescent rating from February 9, 2006 through August 31, 2006, and assigned a 20 percent evaluation, effective September 1, 2006.  In an April 2009 supplemental statement of the case, the RO awarded an increased rating of 40 percent for the Veteran's degenerative disc disease of the lumbar spine for the period from September 1, 2006 through February 5, 2009.  An evaluation greater than 20 percent on and after February 6, 2009 was denied.  In a March 2011 supplemental statement of the case, the RO granted an increased rating of 40 percent for degenerative disc disease of the lumbar spine, effective February 22, 2011.

The Veteran's degenerative disc disease of the lumbar spine is rated under Diagnostic Code 5242, for degenerative arthritis.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), degenerative arthritis of the spine is rated as 20 percent disabling when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula (2011).  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).

I.  Prior to February 9, 2006

Prior to February 9, 2006, the Veteran's degenerative disc disease of the lumbar spine was rated as 20 percent disabling under Diagnostic Code 5242.

The Veteran's service treatment records reflect complaints of and treatment for low back pain during service.  A November 2004 treatment record notes that the Veteran had low back pain following a motor vehicle accident.  The treatment record indicates that the Veteran felt better when taking medication.  He noted that the onset of pain varied, but that he had pain with walking.  He stated that the pain was located in his low back and that it radiated down both sides of his back through his legs.  Leg raises and foot flexion were negative.  The Veteran was able to nearly touch his toes, and he had minimal pain.  He was able to walk on his heels and his toes, and a straight leg raise test was negative.  The diagnosis was chronic lumbosacral strain.  A February 2005 examination report reflects that the Veteran's spine was normal on examination.  A September 2005 post-deployment health assessment reveals that the Veteran reported a history of back pain during his deployment.  

VA treatment records from June 2005 through February 2006 show diagnoses of and treatment for low back pain.  A June 2005 VA treatment record notes the Veteran's complaints of low back pain.  He reported that he was involved in a motor vehicle accident during service in October 2004, and that his back pain was treated with medication.  He indicated that he was later given an injection as well as a steroid dose pack, which seemed to help.  He reported that upon returning home, he went to his local chiropractor and failed to improve with treatment.  The Veteran described pain in the lumbosacral area and stated that he occasionally had radiation in the left sciatic distribution.  Examination of the spine revealed some mild tenderness in the paraspinals of the lumbosacral region.  The left sciatic was described as most involved, but not involved at that time.  Mobility appeared to be intact.  Neurologic examination revealed cranial nerves II through XII to be grossly intact.  Deep tendon reflexes were described as a 1+ in the upper extremities and a 1 in the lower extremities.  Plantar responses were downgoing, bilaterally.  Straight leg raises were intact and without evidence of increased pain at 90 degrees.  Strength was 5/5.  A sensory examination was intact to light touch, pinprick, and vibration.  Gait was unremarkable.  

A December 2005 VA treatment record notes the Veteran's complaints of back, leg, and buttock pain since October 2004.  The Veteran reported worsening back pain and thigh pain, and noted that his symptoms were mostly bilateral buttock pain that radiated to the anterior aspect of the thigh.  He indicated that he only stood about 10 minutes before his symptoms began.  He denied subjective weakness, had no bowel or bladder symptoms, and had no balance issues.  On examination, the Veteran had difficulty bending forward past 80 degrees due to pain.  He had difficulty expanding past neutral also due to pain.  The Veteran was able to heel and toe walk.  Strength in the thighs and lower extremities was 5/5.  There were no sensory deficits, bilaterally, and he had no clonus.  The physician noted that a September 2005 magnetic resonance imaging scan (MRI) showed a large herniated disc at L1-L2, mostly paracentral in nature, impinging on the left-sided nerve roots.  The diagnosis was bilateral claudication of the lower extremities, neurogenic in nature, secondary to L1-L2 disc herniation.  A December 2005 x-ray of the lumbar spine revealed no evidence of acute fracture, dislocation, or destructive bony lesion.  There were mild degenerative changes with mild reduction in intervertebral disc space between L3-L4 and L4-L5.  There was a focal area of anterior endplate sclerosis at L1-L2 and mild subluxation of L5 over S1 on extension.  Soft tissues appeared unremarkable.  In February 2006, the Veteran underwent a L1-L2 laminectomy.  The discharge diagnosis was lumbar disc herniation.

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation greater than 20 percent prior to February 9, 2006 is not warranted.  The Veteran's 20 percent evaluation contemplates thoracolumbar degenerative arthritis with forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  An increased rating greater than 20 percent is not warranted unless the evidence shows forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The evidence of record demonstrates that the Veteran had forward flexion to 80 degrees with pain.  There is no medical evidence of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased rating greater than 20 percent is not warranted for the Veteran's lumbar spine disorder prior to February 9, 2006 under the pertinent rating criteria.  

The Board has also considered whether the Veteran is entitled to an increased evaluation for his lumbar spine disorder prior to February 9, 2006 under the regulations for intervertebral disc syndrome.  However, as there is no evidence of intervertebral disc syndrome with incapacitating episodes having a duration of at least 4 weeks but less than 6 weeks during the prior 12 months, or physician-prescribed bed rest, an increased evaluation is not warranted for the Veteran's lumbar spine disorder under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Accordingly, prior to February 9, 2006, an increased rating greater than 20 percent is not warranted for intervertebral disc syndrome of the lumbar spine.

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability prior to February 9, 2006.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In that regard, the Veteran complained of radiation of lumbar spine pain to his thighs and buttocks.  In addition, a September 2005 MRI of the lumbar spine showed a herniated disc at L1-L2 impinging on left-sided nerve roots.  Further, the evidence shows that claudication of the lower extremities, neurogenic in nature, secondary to L1-L2 disc herniation was diagnosed.  Although "service connection" was granted and separate evaluations for neurogenic claudication of the right and left lower extremities, the effective date for the grant of these separate ratings is November 2006.  Accordingly, as the Veteran had symptoms of a neurological component to his lumbar spine disability a separate evaluation for each lower extremity is warranted for the neurologic manifestations of his lumbar spine disorder beginning the date of service connection for his lumbar spine disorder on March 11, 2005.  38 C.F.R. § 4.124a, Diagnostic Code 8621; see also 38 C.F.R. § 3.400 (2011).  

Accordingly, while an evaluation greater than 20 percent is not warranted for the orthopedic manifestations of his lumbar spine disorder prior to February 9, 2006, separate evaluations for each lower extremity are warranted for the Veteran's neurogenic claudication of the bilateral lower extremities beginning March 11, 2005.  In reaching these decisions the Board considered the doctrine of reasonable doubt, and in doing so, has granted separate evaluations for the neurologic manifestations of the Veteran's service-connected lumbar spine disorder.  However, as the preponderance of the evidence is against an initial evaluation in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

II.  From September 1, 2006 to February 5, 2009

From September 1, 2006 to February 5, 2009, the Veteran's degenerative disc disease of the lumbar spine was rated as 40 percent disabling under Diagnostic Code 5242.

A November 2006 VA treatment record notes the Veteran's complaints of continued low back pain.  The treatment record reveals that the Veteran underwent a laminectomy with decompression without foraminotomy, and discectomy at the lumbar level L2, partial laminectomy at L3, partial laminectomy at L1, discectomy at the L1-L2 level, and forminotomy at the L1-L2 and L2-L3 levels.  He continued to experience debilitating pain and was referred to the pain clinic where he was administered an epidural injection in August 2006.  The VA physician noted that the Veteran "was clearly incapacitated beyond the 180 day limit described," and reported that the Veteran required assistance in all areas of activities of daily living except for bowel and bladder management.

In May 2007, the Veteran underwent a VA spine examination.  The Veteran complained of back pain and leg pain.  He indicated that flexion helped his back pain, but noted that he could not stand for more than 15 minutes.  He reported sleep disturbance and stated that he was unable to put his socks on.  He denied bowel or bladder complaints.  He stated that his left leg sometimes went out, and he had fallen a couple of times.  He indicated that he was able to work as an engineer in a switching yard, and that he could tolerate that job because he moved slowly and was able to sit down.  He noted a potential for job loss since they were switching to remote control of the engines, which would require him to stand.  

Physical examination revealed mild tenderness in the lumbar area.  There was a healed scar measuring 14.5 centimeters.  Range of motion revealed forward flexion from 0 to 20 degrees with pain at 33 degrees, extension from 0 to 5 degrees with pain at 7 degrees, lateral flexion from 0 to 11 degrees on the left and from 0 to 10 degrees on the right, and lateral rotation from 0 to 30 degrees on the left and from 0 to 30 degrees on the right.  There was straight leg raising from 0 to 15 degrees with pain at 22 degrees on the left, and 0 to 20 degrees with pain at 30 degrees on the right.  There was good patellar and Achilles' reflexes.  The Veteran could raise on his toes and rock back on his heels and balance on either leg, but his gait was ataxic, favoring the left.  He had decreased light touch sensation in the left lower extremity, decreased sharp touch sensation below the mid-calf on the left and the upper third on the right.  Vibratory sensation was intact.  Quadriceps and hamstring strength was 4/5, bilaterally.  Pedal pulses were intact.  X-rays of the lumbosacral spine showed laminectomy defects at L1-L2 with minimal degenerative changes at L1-L2.  An MRI showed some narrowing of the disc spaces at L1-L2 and L5-S1 with end plate changes.  There was deroofing procedures involving the posterior elements of L1-L2 with no focal disc protrusions, canal stenosis, or encroachment on the intervertebral foramina.  The L3-L4 level showed concentric disc bulging without protrusion or extrusion.  L4-L5 and L5-S1 revealed mild concentric disc bulging, but no focal disc protrusions or extrusions.  The diagnosis was chronic lumbar strain with degenerative disc disease status post discectomy with residual radicular pain and decreased limitation of motion of the back with repetitive activity.  There was no evidence of recurrent disc disease or degenerative changes of significance noted by x-ray or MRI.

VA treatment records from January 2007 through February 2009 reveal continued complaints of, and treatment for, a low back disorder.  January and May 2007 treatment records reflect that the Veteran underwent epidural steroid injections in his lumbar spine.  In January 2008, the Veteran complained of back pain, noting that, although he had been through "various therapies and modalities," none adequately managed his pain in the long term.  He also indicated that he was losing strength in his lower limbs and found it difficult to stand for more than six minutes at a time.  He reported that his work on the railroad required him to be on his feet for extended periods of time, and he was worried that he was not physically capable of that kind of work.  He stated that his pain was constant, and rated it as a 6 on a 1 to 10 scale.  He noted that the pain only increased, and that standing and walking exacerbated his pain.  A February 2008 VA treatment record reflects the Veteran's complaints of chronic low back pain with a history of two epidural steroid injections.  He reported that his low back pain radiated to his bilateral anterior thighs.  He denied weakness in both legs, urinary incontinence, and bowel incontinence.  Physical examination revealed weakness in bilateral knee extensions, about 4+/5.  There was no clonus and there was no lumbar facet pain on loading.  There was mild lumbar paravertebral tenderness.  Straight leg raise was negative, bilaterally.  There was no SI joint tenderness.  Reflexes were 1+ in both lower extremities.  Plantar reflexes were downgoing, bilaterally.  Radiological examination showed central disc extrusion at L3-L4, compressing the ventral aspect of the thecal sac, and together with facet joint degenerative changes and thickening of the ligamentum flavum, causing mild to moderate spinal canal stenosis.  There was at least moderate bilateral neural foraminal narrowing.  There were postoperative changes at L1-L2, and there was grossly no evidence of compression of the spinal canal or thecal sac.  The diagnoses were chronic low back pain, probably post-laminectomy syndrome, and degenerative disc disease and mild to moderate stenosis at L3-L4.  A February 2008 MRI of the lumbar spine revealed postoperative changes at L1-L2, no evidence of compression of the spinal canal or thecal sac, and multilevel disc degenerative disease with disc extrusion at L3-L4 and neural foraminal narrowing.

A July 2008 treatment record notes the Veteran's complaints of low back pain and bilateral leg pain after standing for a few minutes or walking for 10 to 20 yards.  The VA physician noted that the Veteran's history was typical for neurogenic claudication, and his examination was typical for bilateral L4 radiculopathy in addition to the findings of neurogenic claudication.

In January 2008, the Veteran underwent a VA neurological examination.  The Veteran reported that he had an epidural steroid injection in May 2007 which helped the pain for about two months, but indicated that the pain recurred.  He stated that he did not undergo any additional injections because he was told that the scar tissue made it too difficult.  He reported that he used Flexeril, which helped him sleep.  He stated that he worked as a railroad engineer, but that he was losing pay because he was unable to use the remote control in the yard, as he could not stand.  Physical examination of the spine revealed tenderness in the lumbar and paralumbar areas with the left side worse than the right.  Range of motion showed forward flexion from 0 to 10 degrees with pain at 15 degrees, extension from 0 to 10 degrees with pain at 15 degrees, lateral flexion from 0 to 4 degrees with pain to 10 degrees on the left, lateral flexion from 0 to 10 degrees with pain at 13 degrees on the right, lateral rotation from 0 to 10 degrees on the left, and lateral rotation from 0 to 28 degrees on the right.  There was bilateral quadriceps strength of 4/5 and there was hamstring strength of 3/5.  The Veteran could balance on his right and left legs, but had back pain.  He was barely able to lift his foot off the floor when he balanced.  He could raise on his toes and rock back on his heels.  His gait was normal and patellar and Achilles reflexes were intact.  Bilateral lower extremity electromyography (EMG) and nerve conduction studies were normal.  The diagnosis was chronic lumbar strain with degenerative disc disease, post discectomy, with residual leg pain and marked limitation of motion of the back due to pain, worse with repetitive activity.  There was no evidence of radiculopathy in spite of subjective complaints of leg pain.  The Veteran's symptoms made it difficult for him to maintain his employment, since he was unable to do some of the required work activities.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation greater than 40 percent from September 1, 2006 to February 5, 2009 is not warranted.  The Veteran's 40 percent evaluation contemplates thoracolumbar degenerative arthritis with forward flexion 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  An increased rating greater than 40 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  Id.  As the evidence of record during the time period of September 1, 2006 through February 5, 2009 does not show ankylosis of the thoracolumbar spine, an evaluation greater than 40 percent is not warranted for the Veteran's lumbar spine disorder during that time period under the pertinent rating criteria.  

The Board has also considered whether the Veteran is entitled to an increased evaluation for his lumbar spine disorder from September 1, 2006 to February 5, 2009 under the regulations for intervertebral disc syndrome.  While the November 2006 VA treatment record indicated that the Veteran was "clearly incapacitated beyond the 180-day limit described" after his lumbar spine surgery, the VA treatment record does not indicate that the Veteran was incapacitated as a result of his lumbar spine disorder during the time frame from September 1, 2006 through February 5, 2009.  In addition, there is no evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or physician-prescribed bed rest.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi, 7 Vet. App. at 414.  Accordingly, from September 1, 2006 through February 5, 2009, an increased rating greater than 40 percent is not warranted for intervertebral disc syndrome of the lumbar spine.

The Board has also considered whether a separate evaluation is warranted for the Veteran's lumbar spine surgical scar.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 38 C .F.R. § 4.14 (2011) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's lumbar spine scar will not be considered under the revised criteria effective October 23, 2008. 

A separate rating for the Veteran's lumbar spine surgical scar is not warranted during this period in this case, as there is no evidence that the Veteran's scar was deep, caused limited motion, exceeded 144 square inches (929 square cm.), was unstable, was painful on examination, or caused limitation of function of the spine.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  Accordingly, a separate evaluation for a lumbar spine surgical scar from September 1, 2006 to February 5, 2009 is not warranted. 

Separate evaluations for each lower extremity have been granted as a neurologic component of the Veteran's lumbar spine disability from March 11, 2005.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1); see also 38 C.F.R. § 4.124a, Diagnostic Code 8621.  

Accordingly, an evaluation greater than 40 percent is not warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine from September 1, 2006 through February 5, 2009.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

III.  From February 6, 2009 to February 21, 2011

From February 6, 2009 to February 21, 2011, the Veteran's degenerative disc disease of the lumbar spine was rated as 20 percent disabling under Diagnostic Code 5242.

In February 2009, the Veteran underwent a VA spine examination.  The Veteran complained of chronic pain, constant aching, and a burning sensation in his lumbosacral area, with radiculopathy symptoms to the buttocks.  He rated his pain as a 6 to 9 on a 1 to 10 scale.  He also had associated chronic and constant neurogenic claudication of the upper leg and thigh, extending to the mid lower leg and an achy, chronic, constant numbing sensation, which he rated as a 6 on a 1 to 10 scale.  The Veteran admitted to flares with standing or walking more than 15 minutes.  He also noted associated daily flares of the neurogenic claudication if standing more than 20 minutes, when walking more than 15 minutes, or when sleeping.  He indicated that he had a "pins and needles" sensation or paresthesia and tingling of the upper thigh extending into the mid lower leg which occurred two to three times per day.  The Veteran denied any bowel or bladder impairment, but reported erectile dysfunction starting after his lumbar spine surgery.  

The Veteran indicated that he had limitation of motion and functional impairment during flare-ups, with a limiting factor of pain.  He noted stiffness of the lumbar spine and weakness.  He admitted that he was able to walk approximately 15 minutes, although he felt unsteady.  He also reported left leg buckling with the daily flares, noting that he would catch himself with no falls two to three times per week.  The Veteran denied physician-prescribed bed rest at any time.  He stated that he used a heating pad on his lumbar spine at night.  He noted that he generally wore sweats, since it was easier to dress and did not feel constrictive to his spine.  The Veteran denied requiring his wife's assistance.  He indicated that he was able to drive and felt safe doing so.  

The Veteran reported that he worked as an engineer and mechanic for a railroad, but that his employer was in the process of removing him from his physical position and placing him in a sedentary position as a crew caller due to his inability to stand and work.  The Veteran also indicated that recreationally, he walked on the treadmill for 15 minutes.  The VA examiner noted that although the Veteran's condition interfered with his ability to work in his current job, an accommodation to a sedentary job from a physically demanding job was being made.  

Physical examination revealed the Veteran to ambulate with no assistive devices.  He walked slowly with small steps, as long strides caused lumbosacral pain.  Otherwise, his gait was normal.  Examination of the lumbosacral spine showed it to be symmetrical with no redness, no swelling, and no edema.  There was no erythema or scoliosis, no misalignment, and no malalignment.  There were no abnormal bony prominences or musculature.  Upon palpation, the skin was cool to touch.  There was no abnormal curvature and no loss of normal lumbar lordosis.  Range of motion revealed forward flexion from 0 to 65 degrees with pain, extension from 0 to 25 degrees with pain, left lateral flexion from 0 to 25 degrees with pain, right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  Repetitive range of motion testing did not change the range of motion degrees or cause further pain, weakness, incoordination, instability, or fatigability.  There were no flare-ups, muscle atrophy, weakness, paralysis, or contracture.  Distracted bilateral leg raises elicited pain, but there was no change with dorsiflexion.  There was no clubbing, cyanosis, or edema.  There were no gross varicosities and the joints were cool to touch.  There was no erythema or increased temperature.  Bony prominences were in gross alignment.  There was no joint involvement.  There was no functional impairment, paralysis, neuritis, or neuralgia noted.  There was no muscle wasting or atrophy.  Motor strength was 5/5, bilaterally.  Gait was slowed with small steps, but was normal.  Long strides caused pain, but antalgic gait and steppage gait were not noted.  There was normal stereognosis and graphesthesia.  Cranial nerves II-XII were intact and a Romberg test was normal.  There was no difficulty with tandem gait.  The Veteran complained of pain when walking on his heels and toes.  Monofilament testing revealed sensitivity to the upper and lower extremities.  There was good sensory tactile sensation in the upper and lower extremities, to include the upper thigh and lower leg.  There was good vibratory sense upon bony prominences.  There was good position sense.  The upper and lower reflexes as well as the Achilles tendon reflexes were intact.  A Babinski test was negative.  An x-ray of the lumbosacral spine showed chronic surgical changes of L1-L2, mild thoracolumbar scoliosis, multilevel degenerative bony spurs in the lumbar spine, and no acute vertebral compression or fracture.  The diagnoses were degenerative disc disease, spurring, lumbar spine, and lumbar injury, partial laminectomy, L1-L2, February 2006, mild thoracolumbar scoliosis with pain and neurogenic claudication of lower extremities, bilaterally.

During a February 2010 hearing before the RO, the Veteran testified that he had pain and tingling in his legs after a short period of standing or sitting in the car.  He noted that his symptoms manifested about six months after his lumbar spine surgery.  The Veteran reported that he wore a store-bought back brace and that he took Naproxen for his back pain.  He noted that weather affected his back pain, causing it to hurt worse and stiffen up.  He indicated that he worked as a locomotive engineer and that he had to stand up frequently to move while working.  He reported that he was not able to work as a remote engineer in his employment, because that position required him to stand on his feet for eight to twelve hours a day.  He indicated that the position of remote engineer was a higher paying position than his position, but that he was not able to work in that position.  The Veteran reported that his back pain began 10 to 15 minutes after standing or sitting in an idle position.  He noted that it started in his lower back and came around to the front of his thighs and down into his lower legs.  The Veteran reported that his back pain was an 8 or 9 on a 1 to 10 scale.

An April 2010 MRI of the lumbar spine revealed multilevel degenerative changes with no significant progression since February 2008.  L3-L4 disc protrusion demonstrated interval improvement.  There were chronic postoperative changes at L1-L2 with no evidence of compression of the spinal canal or thecal sac.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation greater than 20 percent from February 6, 2009 to February 21, 2011 is not warranted.  The Veteran's 20 percent evaluation contemplates thoracolumbar degenerative arthritis with forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  An increased rating greater than 20 percent is not warranted unless the evidence shows forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The evidence of record demonstrates that the Veteran had forward flexion to 65 degrees with pain.  There is no medical evidence of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased rating greater than 20 percent is not warranted for the orthopedic manifestations of the Veteran's lumbar spine disorder from February 6, 2009 to February 21, 2011 under the pertinent rating criteria.  

The Board has also considered whether the Veteran is entitled to an increased evaluation for his lumbar spine disorder from February 6, 2009 to February 21, 2011 under the regulations for intervertebral disc syndrome.  However, as there is no evidence of intervertebral disc syndrome with incapacitating episodes having a duration of at least 4 weeks but less than 6 weeks during the prior 12 months, or physician-prescribed bed rest, an increased evaluation is not warranted for the Veteran's lumbar spine disorder under the rating criteria for intervertebral disc syndrome from February 6, 2009 to February 21, 2011.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi, 7 Vet. App. at 414.  

The Board has also considered whether a separate evaluation is warranted for the Veteran's lumbar spine surgical scar.  A separate rating for the Veteran's lumbar spine surgical scar is not warranted from February 6, 2009 to February 21, 2011, as there is no evidence that the Veteran's scar was deep, caused limited motion, exceeded 144 square inches (929 square cm.), was unstable, was painful on examination, or caused limitation of function of the spine.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.  Accordingly, a separate evaluation for a lumbar spine surgical scar is not warranted during this period of time. 

Separate evaluations for each lower extremity have been granted as a neurologic component of the Veteran's lumbar spine disability from March 11, 2005.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1); see also 38 C.F.R. § 4.124a, Diagnostic Code 8621.  

Accordingly, an evaluation greater than 20 percent is not warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine from February 6, 2009 through February 21, 2011.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's for a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability from February 6, 2009 through February 21, 2011, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

IV.  On and After February 22, 2011

On and after February 22, 2011, the Veteran's degenerative disc disease of the lumbar spine was rated as 40 percent disabling under Diagnostic Code 5242.

In February 2011, the Veteran underwent another VA spine examination.  The Veteran reported that he had no additional treatment for his low back in the prior two years.  He complained of a constant achy, throbbing pain in the low back and a sharp, shooting pain down his legs.  He indicated that his pain was intermittent throughout the day, and he rated his pain as an 8 on a 1 to 10 scale.  The Veteran also noted that he experienced weakness in his legs at times due to the shooting pain.  He denied effects on his activities of daily living and occupational functioning.  The Veteran denied flare-ups and physician-prescribed bed rest.  He denied any bowel or bladder incontinence.  He reported that he could stand in one position for about 15 minutes before needing to sit down.  He denied using a back brace or assistive device.  His gait was steady with no falls.  He noted that driving more than 15 minutes increased the pain to his legs.

Physical examination revealed the Veteran to walk with a stiff gait, but there was no abnormal shoe wear.  There was tenderness to palpation at L1-L5.  There were no palpable muscle spasms with repetitive range of motion.  There was no visualized limb length discrepancy.  There was no swelling, redness, or obvious deformities.  Range of motion reflected forward flexion which was minimal, as the Veteran indicated that he was unable to forward flex any greater than 30 degrees with pain.  He was able to demonstrate greater forward flexion when rising from a seated position than when undergoing examination.  The VA examiner suspected some exaggeration of the Veteran's inability to flex on examination.  There was extension from 0 to 5 degrees with pain, lateral flexion from 0 to 10 degrees to the right and left, and lateral rotation from 0 to 10 degrees to the right and left with pain.  There were no outward physical signs of pain, and the VA examiner noted that the Veteran did not appear to be making a full effort as far as increased range of motion was concerned.  There were no palpable muscle spasms with repetitive range of motion.  There was no weakness, decreased endurance, or easy fatigability with repetitive range of motion of the lumbar spine.  Repetition did not change degrees or increase pain.  

Neurological examination revealed cranial nerves II-XII to be grossly intact.  Shoulder shrug, grip strength, and lower extremity muscle strength were all 5/5 and equal, bilaterally.  The Veteran reported positive straight leg raise at 50 percent, bilaterally.  Reflexes were within normal limits.  There was no muscle atrophy, weakness, paralysis, or contractures.  Muscle control and muscle tone were good.  There was good coordination with tandem gait.  The diagnosis was degenerative 

arthritis of the lumbar spine with neurogenic claudication of the lower extremities, bilaterally.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation greater than 40 percent on and after February 22, 2011 is not warranted.  The Veteran's 40 percent evaluation contemplates thoracolumbar degenerative arthritis with forward flexion 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  An increased rating greater than 40 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  Id.  As the evidence of record on and after February 22, 2011 does not show ankylosis of the thoracolumbar spine, an evaluation greater than 40 percent is not warranted for the Veteran's lumbar spine disorder during that time period under the pertinent rating criteria.  Id.

The Board has also considered whether the Veteran is entitled to an increased evaluation for his lumbar spine disorder on and after February 22, 2011 under the regulations for intervertebral disc syndrome.  However, there is no evidence of incapacitating episodes of intervertebral disc syndrome, and the Veteran specifically denied physician-prescribed bed rest.  Thus, there is no evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or physician-prescribed bed rest.  Accordingly, an increased evaluation greater than 40 percent is not warranted for the Veteran's lumbar spine disorder on and after February 22, 2011 under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi, 7 Vet. App. at 414.  

A separate rating for the Veteran's lumbar spine surgical scar is not warranted from February 22, 2011, as there is no evidence that the Veteran's scar was deep, caused limited motion, exceeded 144 square inches (929 square cm.), was unstable, was painful on examination, or caused limitation of function of the spine.  38 C.F.R. § 

4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.  Accordingly, a separate evaluation for a lumbar spine surgical scar is not warranted during this period. 

Separate evaluations for each lower extremity have been granted as a neurologic component of the Veteran's lumbar spine disability from March 11, 2005.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1); see also 38 C.F.R. § 4.124a, Diagnostic Code 8621.  

Accordingly, an evaluation greater than 40 percent is not warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine on and after February 22, 2011.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating of 40 percent for the Veteran's service-connected back disorder during this period of time, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

V.  Functional Loss

Throughout the applicable time periods, consideration has been given to whether there is any additional functional loss not contemplated in the current ratings assigned for the Veteran's thoracic spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Throughout the time periods, the Veteran reported daily constant low back pain, which he described as achy and throbbing.  He reported that the pain radiated to bilateral lower extremities.  Although he once noted flare-ups with walking, standing, or sitting, he denied a history of flare-ups during his February 2011 VA examination.  He regularly denied the use of a brace, cane, or other assistive device, but on one occasion, reported that he had a store-bought back brace.

The objective evidence of record consistently noted the Veteran's reports of pain in the lumbar spine area.  There was tenderness to palpation, but no muscle spasm.  Strength was full or nearly full, and sensory examinations were intact.  As previously noted, neurological examinations showed neurogenic claudication in the bilateral lower extremities, which is separately evaluated.  The Veteran reported stiffness and weakness in the lumbar spine, but objective examination of the spine regularly revealed there to be no muscle wasting and no atrophy.  The Veteran regularly denied bowel and bladder involvement.  Gait was regularly normal, but was found to be ataxic on one occasion.  Although the January 2008 VA examination indicated that the Veteran's limitation of motion of the lumbar spine was worse with repetitive activity, the examination report does not provide the additional loss of range of motion, in degrees, following repetitive motion.  In addition, the February 2009 VA examiner reported that repetitive range of motion testing did not change range of motion degrees or cause further pain, weakness, incoordination, instability, or fatigability.  Similarly, the February 2011 VA examiner stated that there was no weakness, decreased endurance, or easy fatigability with repetitive range of motion of the lumbar spine, and noted that repetition did not change degrees or increase pain.  

In summary, there was daily lumbar spine pain aggravated by walking, sitting, and standing, but there was no evidence of additional painful range of motion.  The Veteran reported that he was able to perform his activities of daily living.  While the Veteran reported daily pain, stiffness, and weakness, there is no objective evidence of weakness, stiffness, fatigability, or lack of endurance.  In addition, although there was evidence of tenderness, there was no objective evidence of muscle spasm.  Moreover, the objective evidence showed that there was full or almost full strength, no weakness, no instability, no fatigue, and no lack of endurance or coordination.  Although there was one finding of additional limitation of motion upon repetitive activity, the additional limitation of motion, in degrees, was not provided.  Moreover, the majority of the evidence showed no additional limitation of motion upon repetitive activity.  Thus, the evidence does not reflect additional limitation of 

motion, in degrees, following repetitive activity.  Accordingly, the Veteran is not entitled to an increased evaluation for degenerative disc disease of the lumbar spine disorder based on these provisions during any of the pertinent time periods.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 206; see also Johnston v. Brown, 10 Vet. App. 80 (1997).

VI.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture, throughout all of the time periods on appeal, was not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's lumbar spine disorder is evaluated 

pursuant to 38 C.F.R. § 4.71a, the criteria of which are found to specifically contemplate the level of disability and symptomatology.  Initially, the Veteran's lumbar spine disorder was manifested by forward flexion to 80 degrees and neurogenic claudication of the right and left lower extremities.  From September 1, 2006 through February 5, 2009, the Veteran's lumbar spine disorder was manifested by forward flexion to 10 degrees with no evidence of ankylosis.  From February 9, 2006 to February 21, 2011, the Veteran's lumbar spine disorder was manifested by forward flexion to 65 degrees.  On and after February 22, 2011, the Veteran's lumbar spine disorder was manifested by forward flexion to 30 degrees with no evidence of ankylosis.  

When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected lumbar spine disorder.  Ratings in excess thereof are provided for certain manifestations of the service-connected disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability ratings more than reasonably describe the Veteran's disability levels and symptomatology during the pertinent time periods and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

VII.  Other Considerations

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those currently assigned for the Veteran's service-connected degenerative disc disease of the lumbar spine at any time during the periods pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disorder, the evidence shows no distinct periods of 

time since service connection became effective, during which the Veteran's lumbar spine disorder has varied to such an extent that a rating greater or less than those currently in effect would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In addition, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected lumbar spine disorder.  Although there is evidence that the Veteran's lumbar spine disability may interfere at times with his work and may prevent him from advancing to higher paying positions, the evidence does not suggest that the Veteran is unemployable as a result of his service-connected lumbar spine disorder.  Thus, the issue of entitlement to a TDIU has not been raised by the evidence of record, and the issue is not before the Board at this time. 


ORDER

Prior to February 9, 2006, an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Beginning March 11, 2005, a separate 10 percent evaluation for neurogenic claudication of the right lower extremity, associated with the degenerative disc disease of the lumbar spine, is granted.

Beginning March 11, 2005, a separate 10 percent evaluation for neurogenic claudication of the left lower extremity, associated with the degenerative disc disease of the lumbar spine, is granted.

From September 1, 2006 to February 5, 2009, an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

From February 9, 2006 to February 21, 2011, an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

On and after February 22, 2011, an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


